Citation Nr: 0725496	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-06 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 2002 rating decision which denied service connection for 
a right ankle condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from June 1989 to November 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2005, which found no CUE in a June 2002 rating 
decision that previously denied service connection for a 
right ankle condition.  In May 2006, the veteran appeared at 
a hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

At the veteran's hearing, his representative requested that 
he be afforded a new examination, to determine the current 
status of his right ankle.  Under the circumstances, this 
must be construed as an application to reopen the previously 
denied claim for service connection for a right ankle 
disability.  This issue is referred to the RO for initial 
development and consideration, including notification 
pursuant to Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (in 
providing notice of what constitutes new and material 
evidence to reopen a service connection claim, VA must look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial). 


FINDING OF FACT

An unappealed June 2002 rating decision, which denied service 
connection for a right ankle condition, was reasonably 
supported by evidence then of record and prevailing legal 
authority; the rating decision was not undebatably erroneous. 



CONCLUSION OF LAW

There was no CUE in the denial of service connection for a 
right ankle condition in the June 2002 rating decision.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that a June 2002 RO rating decision that 
denied service connection for a right ankle condition was 
clearly and unmistakably erroneous.  As this decision is 
limited to the question of whether there was clear and 
unmistakable error (CUE) in a prior action, which must be 
based on the record and law that existed at the time of the 
prior adjudication in question, the notice and duty to assist 
provisions of the law are inapplicable.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. 
App. 165, 1979 (2001) (en banc).    

The June 2002 rating decision was based on evidence including 
service medical records, which showed that in January 1995, 
the veteran was seen with complaints of pain in the right 
medial ankle of four months' duration.  He said that the 
first occasion had occurred after he had been running a 
couple of miles on a beach, on an incline.  Since then, he 
had experienced pain in the right ankle whenever he ran on 
the road, although not usually on a treadmill.  Currently, he 
was not experiencing any pain.  On examination, there was no 
point tenderness or swelling, and the assessment was a 
stress injury of the right medial ankle.  He was told to omit 
all high impact exercise for six weeks, do stretching 
exercises daily, and return if he had increased or persistent 
symptoms.  No further complaints were noted in the service 
medical records, and the separation examination in September 
1999 did not contain any pertinent complains or abnormal 
findings.  

On his original VA compensation claim in August 2001, the 
veteran reported right ankle pain.  At the time of a VA 
examination in November 2001, the veteran reported right 
ankle dysfunction, beginning in about 1994, when it twisted 
while he was running.  Since then, he had experienced 
recurrent pain with running.  He had not sought treatment, or 
taken medication.  He did not wear any ankle support.  On 
examination, dorsiflexion was to 15 degrees and plantar 
flexion to 45 degrees.  Inversion and eversion were normal.  
On palpation, there were no specific areas of pain or 
crepitus, and flexibility was excellent.  X-rays of the right 
ankle were normal.  The impression was normal right ankle 
examination, history of some right ankle arthralgia, but 
without objective abnormality in the ankle.  

Based on this evidence, the RO denied the claim in a June 
2002 rating decision.  The veteran did not appeal that 
decision, and, accordingly, it became final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002).  The "purpose of the rule of 
finality is to preclude repetitive and belated readjudication 
of veterans' benefits claims."  Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002).  There are only two exceptions 
to the rule of finality of VA decisions, i.e., challenges 
based on CUE in a prior, final decision (38 U.S.C.A. 
§§ 5109A, 7111), and reopened claims based on new and 
material evidence (38 U.S.C.A. § 5108).  Id.  This decision 
addresses CUE only.

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Allegations of CUE must be 
raised with sufficient particularity.  See Phillips v. Brown, 
10 Vet. App. 25 (1997).  To establish CUE in a prior, final 
decision, all three of the following criteria must be met:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; and (2) the error must be undebatable; and (3) the 
error must be of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, 
e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).  

The veteran contends that the November 2001 VA examination 
was inadequate, in that it failed to explicitly address the 
nexus question, and that the RO's failure to obtain an 
adequate nexus examination before the June 2002 rating 
decision was CUE.  However, a breach of the duty to assist 
cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002).  The failure to provide an additional 
examination, or to clarify the examination, is, at most, a 
breach of the duty to assist, and, thus, not CUE.  Moreover, 
the examiner found that the veteran did not have a chronic 
right ankle disability; without a current disability, there 
can be no service connection.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997).  Thus, it was not necessary to address the 
question of nexus.  

The veteran also argues that the November 2001 VA examination 
did, in fact, show disability.  He had pain, diagnosed as 
arthralgia, and he also points out that according to 
38 C.F.R. § 4.71, Plate II, normal ankle dorsiflexion is 20 
degrees, while his ankle dorsiflexion on the examination was 
15 degrees.  

"Arthralgia" is defined as joint pain.  See DeLuca v. Brown, 
6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated 
Medical Dictionary 147 (27th ed. 1988)).  There was at the 
time, and still is, adequate support in the law for the RO's 
conclusion that pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  The examiner specifically noted that there 
was no objective evidence of disability.  

As to the range of motion findings, the normal dorsiflexion 
of 20 degrees is a standardized description of joint motion 
measurement.  38 C.F.R. § 4.71.  Individuals may vary, and 
the VA examiner who reported range of motion of 15 degrees 
said that the veteran had normal range of motion.  Thus, the 
RO, in essence, gave greater weight to the VA examiner's 
specific conclusions pertaining to the veteran than the 
standardized normal range of motion, a reasonable 
interpretation of the evidence.  A disagreement with how the 
evidence is weighed and evaluated is not clear and 
unmistakable error.  See Baldwin v. West, 13 Vet. App. 1 
(1999); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  While 
it may have been a better or more thorough examination if it 
had included the left ankle range of motion, for comparison 
purposes, the failure to do so was not CUE, particularly in 
view of the examiner's explicit statement that range of 
motion was normal, and that there was no objective evidence 
of disability.  

Moreover, the service medical records did not show any 
treatment, other than a single episode in 1995, and there 
were no positive findings at that time.  No ankle complaints 
were raised at separation.  Thus, the RO's decision in June 
2002 to deny service connection for a right ankle condition, 
based on the evidence before it at that time, was a 
reasonable conclusion, based on the law then in effect, and 
the facts then of record.  In this regard, while the veteran 
testified at his hearing that he was treated several times in 
service for right ankle pain, this was not reflected in the 
service medical records, nor was this testimony before the RO 
at that time.  Accordingly, the Board finds that there was no 
CUE in the June 2002 RO rating decision which denied service 
connection for a right ankle condition, and the veteran's 
claim is denied.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105 (2006). 


ORDER


A June 2002 rating decision was not clearly and unmistakably 
erroneous in denying service connection for a right ankle 
condition.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


